PER CURIAM:
These protracted proceedings present the basic question as to where an antenna farm serving the San Francisco area should be erected. The cases arise in the context of two applications for permission to increase the height of antennas, one filed by Chronicle Publishing Company, licensee of Television Station KRON-TV, San Francisco, and the other by American Broadcasting Companies, Inc., licensee of Television Station KGO-TV, San Francisco. The Federal Aviation Agency, after a full hearing in a proceeding participated in by both these parties, determined that granting the Chronicle application would result in a *633hazard to air navigation, whereas granting the application of American Broadcasting Companies, Inc., would not. Pursuant to these F.A.A. findings, the Commission, for reasons stated in two full opinions,1 granted the KGO-TV application and denied the application filed by Chronicle.
Since we are in agreement with the action taken by the Commission in these cases for the reasons stated in its opinions, its orders herein are
Affirmed.

. Chronicle Publishing Co., 4 Pike & Fischer R.R.2d 579 (1965); 5 Id, 635 (1965).